NO. 07-10-0406-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 22, 2011
                         ______________________________

                                   ANDREW YATES,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                      Appellee
                         _______________________________

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

              NO. 1159467D; HON. GEORGE GALLAGHER, PRESIDING
                       _______________________________

                             On Abatement and Remand
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Andrew Yates, appellant, appeals his conviction from the offense of robbery

causing bodily injury. Appellant timely perfected this appeal by filing a notice of appeal

on September 9, 2010. The clerk’s record was filed on November 15, 2010, and the

reporter’s record on November 18, 2010. Therefore, appellant’s brief was due to be filed

by December 20, 2010.      No brief or extension motion was filed by that date.       On

December 28, 2010, the court sent a letter to counsel for appellant notifying him that the

brief was overdue and that it or a response was due on January 7, 2011. On January 7,
2011, counsel for appellant filed a motion to extend time to file appellant’s brief, which

was granted to February 10, 2011, with the admonition that no further extensions would

be granted. To date, no brief has been filed.

       Consequently, we abate the appeal and remand the cause to the 396th District

Court of Tarrant County (trial court) for further proceedings. Upon remand, the trial court

shall undertake those proceedings necessary to determine the following:

       1.     whether appellant is indigent;

       2.     whether appellant desires to prosecute the appeal;

       3.     whether appellant has been denied the effective assistance of
              counsel due to appellate counsel=s failure to timely file an appellate
              brief. See Evitts v. Lucey, 469 U.S. 387, 394, 105 S. Ct. 830,
              834-35, 83 L. Ed. 2d 821, 828 (1985) (holding that an indigent
              defendant is entitled to the effective assistance of counsel on the first
              appeal as of right and that counsel must be available to assist in
              preparing and submitting an appellate brief); and,

       4.     why appellant=s appointed counsel has not complied with the
              previously established deadline.

       Should the trial court find that appellant desires to pursue the appeal, is indigent,

and has been denied effective assistance of counsel, we direct it to appoint new counsel

for appellant to prosecute the appeal. Any and all orders issued as a result of its

proceeding shall be included in a supplemental clerk=s record and filed with this court on

or before March 24, 2011. Should additional time be needed to perform these tasks, the

trial court may request same on or before March 24, 2011.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                               2
3